ORDER ON MANDATE
PER CURIAM.
This cause recurs for consideration upon the mandate of the Supreme Court of the State of Florida pursuant to the opinion and judgment of that court quashing a prior opinion and judgment of this court. Quigley v. Kennedy & Ely Insurance, Inc., 207 So.2d 431, Supreme Court opinion filed January 24, 1968. By our prior opinion, Quigley v. Kennedy & Ely Insurance, Inc., Fla.App., 202 So.2d 610, we affirmed the judgment of the Circuit Court of Dade County.
In accord with the directive of the judgment of the Supreme Court of Florida, our mandate issued in this cause on October 11, 1967 is withdrawn, the prior opinion and judgment of this court filed September 19, 1967 is hereby set aside and vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the cause is remanded to the trial court for further proceedings and disposition in accord with the said cited decision.
It is so ordered.